Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/21/2021 has been entered.
Claim Objections
Claim 35 is objected to because of the following informalities: Claim 30 is cancelled. Appropriate correction is required. The Examiner examines the claim 35 being depended from claim 40.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 40 recites that the tantalum powder is produced by subjecting a tantalum primary powder with a specific surface of 4 to 20 m2/g to a deoxidation with magnesium vapor at a magnesium vapor pressure of 5 to 110 hPa without contact with liquid magnesium. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 20, 25, 27, 33 - 35, 37, and 40 - 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US200280066338 (“US’338”).
2/gm and a bulk density of about 15-35 gm/in3(claim 44 and examples 4-8). The chromium, iron, nickel, potassium and sodium contents of the powders made by the continuous reduction process of the present invention are less than the detection limit. In contrast, there are detectable concentrations of these elements in the powder made by the sodium reduction process (table 8 and [0060]). The table 8 data meets the limitation that the tantalum powder contains iron and the tantalum powder has a content of iron, chromium and nickel that is overall less than15 ppm
The particle size distribution of the powders made by the continuous magnesium reduction process of the present invention. The distribution shifts to larger particle size as the blend feed rate increases. The most favorable particle size distribution (D90 is 252 micron) was obtained with the powder made at a blend feed rate of 17 kg/hr([0056] and table 5) .
Example 8 discloses the claimed surface area, bulk density, D90 (225 micron) and the sodium, potassium, iron, Cr, nickel content (tables 4, 5 and 8). 

    PNG
    media_image1.png
    144
    260
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    134
    270
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    131
    281
    media_image3.png
    Greyscale

The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" or “close” ranges, and overlapping or close ranges have been held to establish prima facie obviousness (MPEP 2144.05).
The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties (the claimed capacity), the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to 
The Examiner respectfully submits that it is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted).
Regarding claims 20, 27, 35, 37,  40, and 43, US’338 discloses high purity tantalum powder has an average surface area of about 1-40 m2/gm and a bulk density of about 15-35 gm/in3(claim 44 and examples 4-8). The chromium, iron, nickel, potassium and sodium contents of the powders made by the continuous reduction process of the present invention are less than the detection limit. In contrast, there are detectable concentrations of these elements in the powder made by the sodium reduction process (table 8 and [0060]). The table 8 data meets the limitation that the tantalum powder contains iron and the tantalum powder has a content of iron, chromium and nickel that is overall less than15 ppm
Example 8 discloses the claimed surface area, bulk density, and the sodium, potassium, iron, Cr, nickel content (tables 4 and 8). 

The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" or “close” ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties (the claimed capacity), the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. A recitation of the intended use of the claimed invention 

Response to Arguments
Applicant's arguments and Declarations filed 10/21/2021 have been fully considered but they are not persuasive.
The applicant argues that the tantalum primary powder is different than a tantalum pentoxide as is required by Shekhter (US’338). The tantalum primary powder is not taught by US’338 supported by the Declarations filed April 10, 2020 which discusses a different patent to Shekhter(US6558447, US’447), but the arguments equally apply to Shekhter(US’338) that the Examiner uses to reject these claims.
The Examiner respectfully submits that US’338 discloses high purity tantalum powder having an average surface area of about 1-40 m2/gm and a bulk density of about 15-35 gm/in3(claim 44 and examples 4-8, especially example 8). The applicant fails to provide the evidence comparable to the examples 4-8, especially example 8, of US’338 which has the claimed surface area or/and claimed D90.
The applicant argues that the difference between the reductions of tantalum pentoxide (Ta205) and deoxidation of tantalum metal powder. The applicant enclosed analytical data in support of the difference of tantalum oxide and tantalum metal, summarized in Annex A. Tantalum metal powder may be obtained by reduction of tantalum pentoxide using a reducing agent such as magnesium. The applicant states that while the specific surface area of the powder usually increases during reduction, 
The Examiner respectfully submits that it is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). Furthermore, it is noted that the instant application claims disclose a reduction of the specific surface area of the valve metal powder by a factor of more than 2. The tantalum primary powder has a surface area of 20 m2/g. The claimed tantalum powder has a surface of 8 m2/g. Thus the factor is 20/8=2.5.
The applicant argues that there is a difference between the tantalum pentoxide and tantalum metal powder (the claimed primary particle). There is a clear difference exists between reductions of tantalum pentoxide, as described in Shekhter, and deoxidation of tantalum metal powder, as described in the present invention. 
2O5 and the tantalum primary metal powder are all the precursors for the claimed product. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). Furthermore, it is noted that the instant application claims disclose a reduction of the specific surface area of the valve metal powder by a factor of more than 2. The tantalum primary powder has a surface area of 20 m2/g. The claimed tantalum powder has a surface of 8 m2/g. Thus the factor is 20/8=2.5.
The applicant argues that because of the difference in structure of Ta2O5 and Ta metal powder, the mechanisms of reduction and deoxidation, clearly differ and different aspects have to be considered in both processes. The applicant argues that performing deoxidation in a manner that limits the contact of the valve metal powder and the reducing agent to the gas phase led to a reduction of the specific surface area of the valve metal powder by a factor of 2 or less whereas deoxidation according to the procedure described in Shekhter led to a valve metal powder where the specific surface area was reduced by more than the factor of 3. The applicant argues that apart from describing different processes and starting from different compounds, the process disclosed in Shekhter offers no hint or motivation for the person skilled in the art how the decrease in specific surface area can be limited during deoxidation.


    PNG
    media_image2.png
    134
    270
    media_image2.png
    Greyscale


It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). Furthermore, it is noted that the instant application claims disclose a reduction of the specific surface area of the valve metal powder by a factor of more than 2. For example the tantalum primary powder has a surface area of 20 m2/g. The claimed tantalum powder has a surface of 8 m2/g. Thus the factor is 20/8=2.5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731